Citation Nr: 0628764	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  95-14 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from September 1956 to 
September 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the New York, New York Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In August 2004, the Board remanded the case to the RO for 
additional development.  The RO completed the directed 
additional development and returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the current competent medical 
evidence of record shows the veteran's psychiatric 
symptomatology to be unrelated to PTSD.


CONCLUSION OF LAW

The requirements for a rating in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.130, Diagnostic 
Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all elements of an increased rating claim: service 
connection, degree of disability, and effective date of the 
rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, the decision on appeal was issued prior to the 
enactment of the VCAA, therefore the RO could not have erred 
in failing to provide pre-decisional notice.  Moreover, in 
letters of October 2004 and December 2005, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that was relevant to the claim.  
The case was thereafter adjudicated in April 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, post-service medical 
records and examination reports, and Social Security 
Administration records.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for a rating in excess of 70 
percent, any question related to the timing of the notice on 
disability ratings or the effective date to be assigned is 
rendered moot.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board finds that the preponderance of the competent 
medical evidence shows that the veteran does not manifest 
PTSD which meets or approximates a rating in excess of 70 
percent.  38 C.F.R. §§ 4.3, 4.7.

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Current rating evaluations of mental disorders include 
consideration of the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
38 C.F.R. § 4.130, but the VA rating criteria govern the 
overall evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-44 (2002).  An evaluation of the disability level of 
a mental disorder is based on the total evidentiary picture 
of the appellant's occupational and social impairment.  
Further, social impairment is not the sole criterion on which 
an evaluation is based.  38 C.F.R. § 4.126(a), (b).

A 70 percent evaluation for PTSD is warranted when a 
veteran's occupational and social impairment reflects 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or an inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants an evaluation of 100 percent.  Id.

Historically, a July 1999 Board decision granted service 
connection for PTSD.  The August 1999 examination report 
reflects that the examiner observed that the veteran was very 
determined and convinced that he was entitled to increased 
compensation.  The examiner noted that, while overtly 
cooperative, there was a manipulative quality and overbearing 
demeanor of the veteran throughout the interview.

Although the examiner observed that the veteran was a very 
impaired individual, he opined that the impairment was 
primarily due to his personality disorder, which was 
exacerbated by his "traumatic experiences" in service.  The 
examiner rendered an Axis I diagnosis of PTSD and an Axis II 
diagnosis of personality disorder, not otherwise specified.  
He assessed the veteran's PTSD symptoms as mild and assessed 
a Global Assessment of Functioning (GAF) of 48, without 
distinguishing between the PTSD and the personality disorder.

An August 1999 rating decision implemented the Board decision 
and, based on the August 1999 examination, the veteran's PTSD 
was rated as 10 percent disabling.  The claims file reflects 
no record of the veteran having appealed that evaluation.  
His current claim for an increased rating was received in 
February 2000.

The veteran's VA outpatient records reflect a January 2000 
neurology assessment that the veteran malingered during the 
examination and that his psychiatric issues were most likely 
a personality disorder.  An April 2000 assessment by a 
clinical social worker reflected severe PTSD symptomatology 
with no Axis II diagnosis, and a GAF of 40.  The September 
2000 rating decision considered the August 1999 examination 
and outpatient records and continued the veteran's 10 percent 
evaluation.  He perfected an appeal of that determination.

While the veteran's appeal was pending at the RO, the Social 
Security Administration determined he was entitled to 
benefits administered by that agency for mental disability.  
An August 2004 rating decision increased the veteran's 
evaluation of his PTSD from 10 percent to 70 percent and 
granted a total disability rating based on individual 
unemployability, both effective in May 1993.  The veteran 
continued his appeal.  As reflected in the Introduction, 
above, the Board remanded the case to the RO for another 
examination to specifically address what part of the 
veteran's symptomatology is due to PTSD and what part to his 
diagnosed personality disorders, as personality disorders are 
not diseases or injuries for which compensation benefits are 
payable.  38 C.F.R. § 3.303(c); see Carpenter v. Brown, 8 
Vet. App. 240 (1995).

The December 2005 examination report reflects that the 
examiner reviewed the claims file.  The examiner noted a May 
1997 evaluation which diagnosed the veteran with 
schizophrenia and PTSD, and a June 2001 assessment by a 
clinical social worker's report, co-signed by a psychiatrist, 
which diagnosed the veteran with PTSD, delayed, and assessed 
a GAF of 40.  In light of his opinion that a diagnosis of 
PTSD was not warranted, the examiner noted that the June 2001 
report did not specify the trauma which was linked to the 
veteran's diagnosed PTSD or the veteran's symptoms.  The 
examiner also observed that it was noteworthy that the 
veteran had never been psychiatrically hospitalized, given 
his very serious mental illness.

The veteran presented sloppily groomed and emitting a body 
odor.  He had a very obvious agenda that he desired 
unemployability status.  The examiner noted that it was 
difficult to conduct the interview, given that many of the 
veteran's answers were tangential and his responses were 
convoluted and most of his remarks fantastical.  Mental 
status examination revealed the veteran to speak in a clear 
voice and at an average speed.  Initially, his answers would 
relate to the question asked but he quickly drifted far 
afield and started telling fantastical stories.

The veteran reported auditory and visual hallucinations and 
persecutory ideation.  One visual hallucination was that he 
saw a cross in the sky, and one of his persecutory 
hallucinations was his report that "they tried to kill me 3 
times at the VA.  They intentionally gave me the wrong 
medicine."  When the examiner asked the veteran if he had 
extra-sensory perception, he replied, "if I forgive somebody 
then God punishes them."




The PTSD portion of the interview reflects that, when asked 
if he was ever wounded, the veteran replied that "I went to 
sick bay in Qui Nhon."  When asked how his military 
experience might have affected his personality, the veteran 
related that they tortured him in boot camp and he lost 147 
pounds in one week.  He also related that they raped him, 
then they were hit with 80-foot waves.  He saved the ship 
with his steering of the ship.  He also insisted that he was 
tortured by being made to wash pans in a steam-filled room 
for seven days.  He lost 28 pounds, and then he was raped by 
the sergeant while his aides held him down, and then he was 
electrocuted with 350 volts.  He was put on bed rest, and a 
meteor nearly missed hitting him when he was in the barracks.  
In spite of those reported experiences, the veteran related 
that he would reenlist if he was a young man, but he stated 
that he would avoid the torture and electrocution.

The examiner observed that the veteran was clearly 
delusional, and he opined that it was readily apparent that 
the veteran suffered from schizophrenia, undifferentiated 
type.  He displayed, as well as reported, obvious and classic 
symptoms of schizophrenia, but it was not apparent that he 
suffered from PTSD, as there was 
no evidence that he had the disorder.  The examiner noted 
that the veteran suffered major impairment in his overall 
functioning.

The examiner observed that schizophrenia is a biologically 
based, genetically inherited disorder, and it did not appear 
that the veteran's military service caused his schizophrenia.  
The Axis I diagnosis was schizophrenia, undifferentiated 
type.  The examiner did not render an Axis II diagnosis.

The Board finds that the findings and opinion of the 2005 
examination are consistent with the totality of the evidence 
associated with the claims file.  38 C.F.R. §§ 4.1, 4.6.  The 
January 1994 examination report reflects that the examiner 
diagnosed the veteran with PTSD on the basis of the veteran's 
report that he was forced to work in a steam filled room 
without rest.  By the 1997 evaluation referred to by the 
examiner, the veteran's claimed stressors included the 
reported rape, which the examiner at the 1997 evaluation 
observed "might be real."
The Board notes, however, that the 1999 Board decision 
granted PTSD on the basis of a confirmed helicopter crash 
aboard the veteran's ship which he claims to have witnessed.  
The vast majority of the mental health and psychiatric 
entries in the veteran's records, however, reflect that his 
diagnoses and claimed symptoms, to include nightmares, were 
related to his claimed rape, which the most recent examiner 
deemed delusional.

A May 1993 VA Consultation reflects that the examiner noted 
that, if he had to render a diagnosis of the veteran, it 
would be schizotypical personality disorder, and a January 
1994 entry reflects rule out schizoaffective disorder.  The 
January 2000 VA neurology assessment reflects that the 
examiner noted that the veteran manifested many schizoid 
features.  The evidence associated with the claims file 
reflects that, while the veteran has carried a diagnosis of 
PTSD, with the exception of the social workers who monitored 
his therapy, his providers have generally assessed his PTSD 
symptoms as mild.

As set forth above, the examiner at the 2005 examination 
opined that the veteran was delusional, his psychiatric 
symptoms were secondary to schizophrenia, and that there was 
no evidence that he has PTSD.  Thus, in light of the fact 
that the current medical examination did not diagnose PTSD, 
the Board finds that the veteran's service-connected PTSD 
does not meet or approximate the criteria for a 100 percent 
evaluation.  38 C.F.R. §§ 4.13, 4.130, Diagnostic Code 9411; 
see also 38 C.F.R. § 4.14 (2005) (the use of manifestations 
not resulting from service-connected disability is to be 
avoided). 
  
In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


